United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Cathy Deno, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1383
Issued: October 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant, through his representative, filed a timely appeal of the
Office of Workers’ Compensation Programs’ merit decision dated May 16, 2006 finding that he
was not entitled to a schedule award due to his employment-related loss of hearing and a
nonmerit decision dated April 5, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the both the merit and nonmerit issues in this case.
ISSUES
The issues are: (1) whether appellant has a ratable loss of hearing entitling him to a
schedule award; and (2) whether the Office properly declined to reopen his claim for
consideration of the merits in accordance with 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 6, 2001 appellant, then a 51-year-old welder, filed an occupational disease
claim, alleging that he developed hearing loss due to factors of his federal employment. He

stated that he was exposed to grinding, carbon arcing, needle guns, chipping, ventilation blowers
and steel hammering in the performance of duty. Appellant stated that he utilized the ear
protection provided by the employing establishment.
Appellant provided the audiograms from the employing establishment health program
dated 1973 to 2001. The employing establishment provided noise exposure data for appellant
from 1973 to 2001.
The Office referred appellant for a second opinion evaluation on December 28, 2001. In
a report dated February 11, 2002, Dr. Gerald Randolph, a Board-certified otolaryngologist, noted
appellant’s employment-related noise exposure and diagnosed bilateral high frequency
neurosensory hearing loss. He noted that appellant had hearing loss in 1973 when he began
working at the employing establishment, but stated that the increase in his hearing loss was
greater than would be expected from presbycusis alone. Dr. Randolph stated that appellant’s
audiogram revealed hearing loss with an audiometric configuration compatible with hearing loss
due to past noise exposure. The audiogram demonstrated testing at 500, 1,000, 2,000 and 3,000
hertz and the right ear exhibited hearing thresholds at 10, 5, 10 and 40 decibels, respectively
while the left ear exhibited hearing thresholds of 10, 5, 10 and 50 decibels, respectively.
Dr. Randolph found that appellant had no ratable loss of hearing but recommended hearing aids.
The Office medical adviser reviewed the medical evidence on March 12 and August 6,
2002 and found that appellant did not have a ratable loss of hearing for schedule award purposes.
The losses at the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second were added and
averaged and the “fence of 25 decibels was deducted.1 The remaining amount was multiplied by
1.5 to arrive at the percentage of monaural hearing loss. For levels recorded in the left ear of 10,
5, 10 and 50, this formula derives 0 percent monaural loss and for levels recorded in the right ear
of 10, 5, 10 and 40, the above formula derives 0 percent monaural loss. The Office medical
adviser authorized hearing aids.
Appellant requested a schedule award on February 3, 2005. By decision dated April 7,
2005, the Office denied his request for a schedule award as his hearing loss was not severe
enough to be considered ratable. The Office further denied hearing aids. In a letter dated
May 23, 2005, it stated that, although appellant did not have a ratable hearing loss for schedule
award purposes, he was entitled to medical treatment of his hearing loss including hearing aids.
Appellant submitted a report dated June 2, 2005 from an audiologist requesting new
hearing aids for him due to an increased loss of hearing. The Office authorized the hearing aids
on June 9, 2005.
By decision dated May 16, 2006, the Office found that appellant did not have a ratable
hearing loss entitling him to a schedule award.

1

The American Medical Association, Guides to the Evaluation of Permanent Impairment points out that the loss
below an average of 25 decibels is deducted as it does not result in impairment in the ability to hear everyday sounds
under everyday listening conditions.

2

Appellant requested a schedule award on February 15, 2007. He requested that the
Office reconsider his claim for a schedule award on March 14, 2007. Appellant resubmitted the
result of audiometric testing from June 26, 1973 to 2001. He submitted additional audiograms
from the employing establishment dated 2002 to 2007.
By decision dated April 5, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits finding that he failed to submit relevant new evidence.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.
In order to establish an employment-related hearing loss, the employee is required to
undergo both audiometric and otologic examination; that the audiometric testing precede the
otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or
eligible for certification by the American Academy of Otolaryngology; that the audiometric and
otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings; that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the American Speech and Hearing
Association; that the audiometric test results included both bone conduction and pure tone air
conduction thresholds, speech reception thresholds and monaural discrimination scores; and that
the otolaryngologist report must include: date and hour of examination, date and hour of
employee’s last exposure to loud noise, a rationalized medical opinion regarding the relation of
the hearing loss to the employment-related noise exposure and a statement of the reliability of
the tests.4 The physician should be instructed to conduct additional tests or retests in those cases
where the initial tests were inadequate or there is reason to believe the claimant is malingering.5
ANALYSIS -- ISSUE 1
In support of his claim for a loss of hearing after April 7, 2005, appellant submitted a
report from an audiologist dated June 2, 2005 noting that he was no longer hearing well with his
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Raymond H. VanNett, 44 ECAB 480, 482-483 (1993).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports Chapter 3.600.8.a.(3)
(September 1994).

3

hearing aids. The audiologist stated that appellant had a severely sloping high frequency
sensorineural hearing loss bilaterally. She requested new hearing aids for him. This report did
not comport with the requirements to establish an employment-related loss of hearing as there
was no accompanying examination and report from a Board-certified otolaryngologist. The
Office properly denied appellant’s claim for a schedule award on May 16, 2006 as he failed to
submit the necessary medical evidence to establish a ratable hearing loss entitling him to a
schedule award.
LEGAL PRECEDENT -- ISSUE 2
A claimant may seek an increased schedule award if the evidence establishes that she
sustained an increased impairment at a later date causally related to the employment injury.6
Even if the term reconsideration is used, when a claimant is not attempting to show error in the
prior schedule award decision and submits medical evidence regarding a permanent impairment
at a date subsequent to the prior schedule award decision, it should be considered a claim for an
increased schedule award which is not subject to time limitations.7
ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of his claim for a schedule award on May 16, 2006
and requested an additional schedule award on February 15, 2007. He further requested
reconsideration of the May 16, 2006 decision on March 14, 2007. On April 5, 2007 the Office
declined to reopen appellant’s claim for consideration of the merits finding that he failed to
submit relevant new evidence.
The Board has long recognized that, if a claimant’s hearing loss worsens in the future due
to the employment exposure, he may apply for an additional schedule award for any increased
permanent impairment.8 Although appellant submitted a form for reconsideration on March 14,
2007 as well as his February 15, 2007 schedule award request, he clearly indicated that he was
providing new audiological evidence and wanted further review of the schedule award issue. He
submitted audiogram results from 2002 through 2007. As the Office has not determined
appellant’s entitlement to a schedule award for his claimed increased hearing loss, this case will
be remanded for further development consistent with the Office’s procedures.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b (August 2002).
7

See Linda T. Brown, 51 ECAB 115, 115-116 (1999). The Office issued a 1995 decision denying entitlement to
a schedule award as no ratable impairment was established. Appellant requested that the Office reconsider in 1997,
submitting a current report with a medical opinion that she had 25 percent impairment to the arms and legs. The
Office determined that appellant submitted an untimely request for reconsideration that did not show clear evidence
of error. The Board remanded the case for a merit decision.
8

Paul R. Reedy, 45 ECAB 488, 490 (1994).

4

CONCLUSION
The Board finds that appellant had not submitted the necessary medical evidence to
establish a ratable loss of hearing at the time of the Office’s May 16, 2006 decision. It further
finds that he requested a schedule award on February 15, 2007 due to his perceived additional
loss of hearing and that the Office has not yet issued an appropriate final decision on this issue.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed. The April 5, 2007 decision of the Office is set
aside for further development consistent with this decision of the Board.
Issued: October 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

